Exhibit 10.1
INTEL CORPORATION
NON-EMPLOYEE DIRECTOR
RESTRICTED STOCK UNIT AGREEMENT
UNDER THE 2006 EQUITY INCENTIVE PLAN
(for RSUs granted after January 17, 2008)

1.   TERMS OF RESTRICTED STOCK UNIT       This Restricted Stock Unit Agreement
(this “Agreement”), the Notice of Grant delivered herewith (the “Notice of
Grant”) and the Intel Corporation 2006 Equity Incentive Plan (the “2006 Plan”),
as such may be amended from time to time, constitute the entire understanding
between you and Intel Corporation (the “Corporation”) regarding the Restricted
Stock Units (“RSUs”) identified in your Notice of Grant.   2.   VESTING OF RSUs
      Provided that you continuously serve as a member of the Corporation’s
Board of Directors from the Grant Date specified in the Notice of Grant through
each vesting date specified in the Notice of Grant, the RSUs shall vest and be
converted into the right to receive the number of shares of the Corporation’s
Common Stock, $.001 par value (the “Common Stock”), specified in the Notice of
Grant with respect to such vesting date, except as otherwise provided in this
Agreement. If a vesting date falls on a weekend or any other day on which the
Nasdaq Stock Market (“NASDAQ”) is not open, affected RSUs shall vest on the next
following NASDAQ business day. The number of shares of Common Stock into which
RSUs convert as specified in the Notice of Grant shall be adjusted for stock
splits and similar matters as specified in and pursuant to the 2006 Plan.      
RSUs will vest to the extent provided in and in accordance with the terms of the
Notice of Grant and this Agreement. If your service as a member of the
Corporation’s Board of Directors terminates for any reason except death,
Disablement (defined below) or Retirement (defined below), prior to the vesting
dates set forth in your Notice of Grant, your unvested RSUs will be cancelled.  
3.   CONVERSION INTO COMMON STOCK       Shares of Common Stock will be issued or
become free of restrictions as soon as practicable following vesting of the
RSUs, provided that you have satisfied your tax withholding obligations as
specified under Section 8 of this Agreement and you have completed, signed and
returned any documents and taken any additional action that the Corporation
deems appropriate to enable it to accomplish the

Outside Director RSU Agmt (08 Rsmt)

1



--------------------------------------------------------------------------------



 



    delivery of the shares of Common Stock. The shares of Common Stock will be
issued in your name (or may be issued to your executor or personal
representative, in the event of your death or Disablement), and may be effected
by recording shares on the stock records of the Corporation or by crediting
shares in an account established on your behalf with a brokerage firm or other
custodian, in each case as determined by the Corporation. In no event will the
Corporation be obligated to issue a fractional share.       Notwithstanding the
foregoing, (i) the Corporation shall not be obligated to deliver any shares of
the Common Stock during any period when the Corporation determines that the
conversion of a RSU or the delivery of shares hereunder would violate any laws
of the United States or your country of residence or employment and/or may issue
shares subject to any restrictive legends that, as determined by the
Corporation’s counsel, is necessary to comply with securities or other
regulatory requirements, and (ii) the date on which shares are issued may
include a delay in order to provide the Corporation such time as it determines
appropriate to address tax withholding and other administrative matters.   4.  
TERMINATION OF SERVICE AS DIRECTOR       Except as expressly provided otherwise
in this Agreement, if your term of service as a director of the Corporation’s
Board of Directors terminates for any reason other than death, Disablement
(defined below), or Retirement (defined below), all RSUs not then vested shall
be cancelled on the date of termination of service.   5.   DEATH       Except as
expressly provided otherwise in this Agreement, if you die during your term of
service as a member of the Corporation’s Board of Directors, your RSUs will
become one hundred percent (100%) vested.   6.   DISABILITY       Except as
expressly provided otherwise in this Agreement, your RSUs will become one
hundred percent (100%) vested, if your service as a member of the Corporation’s
Board of Directors terminates due to your Disablement. For purposes of this
Section 6, “Disablement” shall be determined in accordance with the standards
and procedures of the then-current Long Term Disability Plan maintained by the
Corporation, and, in the event you are not a participant in a then-current Long
Term Disability Plan maintained by the Corporation, “Disablement” means a
physical condition arising from an illness or injury, which renders an
individual incapable of performing work in any occupation.   7.   RETIREMENT    
  If you retire from service as a member of the Corporation’s Board of Directors
at age 72 or more, or with at least seven (7) years of service as a member of
the

Outside Director RSU Agmt (08 Rsmt)

2



--------------------------------------------------------------------------------



 



    Corporation’s Board of Directors, your RSUs will become one hundred percent
(100%) vested.   8.   TAX WITHHOLDING       RSUs are taxable upon vesting (the
later of the date indicated in your Notice of Grant or your election to defer to
a date no later than termination of service). To the extent required by
applicable federal, state or other law, you shall make arrangements satisfactory
to the Corporation for the payment and satisfaction of any income tax, social
security tax, payroll tax, social taxes, applicable national or local taxes, or
payment on account of other tax related to withholding obligations that arise by
reason of granting of a RSU, vesting of a RSU or any sale of shares of the
Common Stock (whichever is applicable).       The Corporation shall not be
required to issue or lift any restrictions on shares of the Common Stock
pursuant to your RSUs or to recognize any purported transfer of shares of the
Common Stock until such obligations are satisfied.       Unless provided
otherwise by the Committee of the Board of Directors established pursuant to the
2006 Plan (the “Committee”), these tax withholding obligations (if any) will be
satisfied by the Corporation withholding a number of shares of Common Stock that
would otherwise be issued under the RSUs that the Corporation determines has a
Market Value sufficient to meet the tax withholding obligations. In the event
that the Committee provides that these obligations will not be satisfied under
the method described in the previous sentence, you authorize UBS Financial
Services Inc., or any successor plan administrator, to sell a number of shares
of Common Stock that are issued under the RSUs, which the Corporation determines
is sufficient to generate an amount that meets the tax withholding obligations
plus additional shares to account for rounding and market fluctuations, and to
pay such tax withholding to the Corporation. The shares may be sold as part of a
block trade with other participants of the 2006 Plan in which all participants
receive an average price. For this purpose, “Market Value” will be calculated as
the average of the highest and lowest sales prices of the Common Stock as
reported by NASDAQ on the day your RSUs vest. The future value of the underlying
shares of Common Stock is unknown and cannot be predicted with certainty.      
You are ultimately liable and responsible for all taxes owed by you in
connection with your RSUs, regardless of any action the Corporation takes or any
transaction pursuant to this Section 8 with respect to any tax withholding
obligations that arise in connection with the RSUs. The Corporation makes no
representation or undertaking regarding the treatment of any tax withholding in
connection with the grant, issuance, vesting or settlement of the RSUs or the
subsequent sale of any of the shares of Common Stock underlying the RSUs that
vest. The Corporation does not commit and is under no obligation to structure
the RSU program to reduce or eliminate your tax liability.

Outside Director RSU Agmt (08 Rsmt)

3



--------------------------------------------------------------------------------



 



9.   ELECTION TO DEFER RECEIPT OF RSU SHARES       You may elect to defer
receipt of shares of Common Stock relating to an RSU beyond the vesting dates
set forth in your Notice of Grant under the rules and procedures established
separately by the Corporation. That election will allow you to defer income
recognition, until the date on which your service as a member of the
Corporation’s Board of Directors terminates for any reason. Under Internal
Revenue Code Section 409A, the election to defer under this section must be made
in the calendar year prior to the year in which services related to those RSU’s
are first performed. Notwithstanding anything to the contrary in this Agreement,
shares of Common Stock will not be issued and you will not have any rights of a
stockholder in Common Stock issuable under this Agreement to the extent that you
have elected to defer the issuance and receipt of such Common Stock. If,
however, your service as a member of the Corporation’s Board of Directors
terminates prior to the vesting dates set forth in your Notice of Grant, any
shares that would not have vested on your date of termination will be cancelled
regardless of your election. Notwithstanding your election to defer made in the
calendar year prior to grant, the Corporation is not obligated to make a grant
in any future year or in any given amount and should not create an expectation
that the Corporation might make a grant in any future year or in any given
amount.   10.   RIGHTS AS A STOCKHOLDER       Your RSUs may not be otherwise
transferred or assigned, pledged, hypothecated or otherwise disposed of in any
way, whether by operation of law or otherwise, and may not be subject to
execution, attachment or similar process. Any attempt to transfer, assign,
hypothecate or otherwise dispose of your RSUs other than as permitted above,
shall be void and unenforceable against the Corporation.       You will have the
rights of a stockholder only after shares of the Common Stock have been issued
to you following vesting of your RSUs and satisfaction of all other conditions
to the issuance of those shares as set forth in this Agreement. RSUs shall not
entitle you to any rights of a stockholder of Common Stock and there are no
voting or dividend rights with respect to your RSUs. RSUs shall remain
terminable pursuant to this Agreement at all times until they vest and convert
into shares. As a condition to having the right to receive shares of Common
Stock pursuant to your RSUs, you acknowledge that unvested RSUs shall have no
value for purposes of any aspect of your employment relationship with the
Corporation.   11.   AMENDMENTS       The 2006 Plan and RSUs may be amended or
altered by the Committee or the Board of Directors of the Corporation to the
extent provided in the 2006 Plan.   12.   THE 2006 PLAN AND OTHER TERMS; OTHER
MATTERS

  (a)   Certain capitalized terms used in this Agreement are defined in the 2006
Plan. Any prior agreements, commitments or negotiations concerning the RSUs are
superseded by this Agreement and your Notice of Grant. You

Outside Director RSU Agmt (08 Rsmt)

4



--------------------------------------------------------------------------------



 



      hereby acknowledge that a copy of the 2006 Plan has been made available to
you.     (b)   The grant of RSUs to you in any one year, or at any time, does
not obligate the Corporation to make a grant in any future year or in any given
amount and should not create an expectation that the Corporation might make a
grant in any future year or in any given amount.     (c)   To the extent that
the grant of RSUs refers to the Common Stock of Intel Corporation, and as
required by the laws of your country of residence, only authorized but unissued
shares thereof shall be utilized for delivery upon vesting in accord with the
terms hereof.     (d)   Notwithstanding any other provision of this Agreement,
if any changes in the financial or tax accounting rules applicable to the RSUs
covered by this Agreement shall occur which, in the sole judgment of the
Committee, may have an adverse effect on the reported earnings, assets or
liabilities of the Corporation, the Committee may, in its sole discretion,
modify this Agreement or cancel and cause a forfeiture with respect to any
unvested RSUs at the time of such determination.     (e)   Because this
Agreement relates to terms and conditions under which you may be issued shares
of Common Stock of Intel Corporation, a Delaware corporation, an essential term
of this Agreement is that it shall be governed by the laws of the State of
Delaware, without regard to choice of law principles of Delaware or other
jurisdictions. The Committee may provide that any dispute as to this Agreement
shall be presented and determined in such forum as the Board of Directors may
specify, including through binding arbitration. Any action, suit, or proceeding
relating to this Agreement or the RSUs granted hereunder shall be brought in the
state or federal courts of competent jurisdiction in the State of California.  
  (f)   Copies of Intel Corporation’s Annual Report to Stockholders for its
latest fiscal year and Intel Corporation’s latest quarterly report are
available, without charge, at the Corporation’s business office.     (g)  
Notwithstanding any other provision of this Agreement, if any changes in law or
the financial or tax accounting rules applicable to the RSUs covered by this
Agreement shall occur, the Corporation may, in its sole discretion, (1) modify
this Agreement to impose such restrictions or procedures with respect to the
RSUs (whether vested or unvested), the shares issued or issuable pursuant to the
RSUs and/or any proceeds or payments from or relating to such shares as it
determines to be necessary or appropriate to comply with applicable law or to
address, comply with or offset the economic effect to the Corporation of any
accounting or administrative matters relating thereto, or (2) cancel and cause a
forfeiture with respect to any unvested RSUs at the time of such determination.

Outside Director RSU Agmt (08 Rsmt)

5